                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE

MATTHEW JONES,

                    Plaintiff,

              V.                       : Civil Action No. 19-895-RGA

DR. JOSE CAPIRO ,

                    Defendant.


Matthew Jones, Greenwood , Delaware . Pro Se Plaintiff.




                                 MEMORANDUM OPINION




October  \%  12019
Wilmington , LDelaware
       Plaintiff Matthew Jones, who appears pro se and has been granted leave to

proceed in forma pauperis, filed this action on May 13, 2019 .     (D .I. 2) .   He asserts

jurisdiction by reason of a federal question. The Court proceeds to review and screen

the Complaint under 28 U.S.C. § 1915(e)(2)(8).

                                      BACKGROUND
       Plaintiff alleges that Defendant Dr. Jose Capiro is a state actor for the State of

Delaware and a private businessman.        (D .I. 2 at 1). Dr. Capiro became Plaintiff's

physician on February 1, 2018, after Plaintiff was instructed by the Delaware Superior

Court that he was required to see Dr. Capiro and the Connections services and could

not choose his own physician . (Id. at 2) . The Court informed Plaintiff that he would be

involuntarily hospitalized if he did not comply. (Id.) .

       Plaintiff alleges that since Dr. Capiro began treating him , Dr. Capiro has

diagnosed Plaintiff with schizophrenia , recommended that Plaintiff stay on court-ordered

medications for almost two years, prescribed Plaintiff injections of lnvegga (a

medication used to treat schizophrenia) , monitored Plaintiff's Facebook activity, and

instructed the Delaware State Police to go to Plaintiff's home after reading material

Plaintiff had posted to Facebook.    (Id. at 2) .

       Plaintiff alleges that Defendant:   (1) censored his First Amendment rights to free

speech and freedom of the press; (2) misdiagnosed him in violation of 18 U.S.C. §1035;

and (3) caused assault and battery when he was medicated unnecessarily for a disease

he does not have. (Id. at 2-3).     The Complaint goes on to describe schizophrenia in

great detail.   (Id. at 3-6) .
       Plaintiff refers to immunity under Delaware's County and Municipal Tort Claims

Act, 10 Del. C. § 4011 (a) , and he seems to raise claims under state law. (Id. at 7) .

Plaintiff alleges that as a direct and proximate result of the negligent conduct of

Defendant, he has suffered serious bodily injury.      He seeks two million dollars in

compensatory damages.

                                   LEGAL STANDARDS

       A federal court may properly dismiss an action sua sponte under the screening

provisions of 28 U.S.C. § 1915(e)(2)(B) if "the action is frivolous or malicious , fails to

state a claim upon which relief may be granted , or seeks monetary relief from a

defendant who is immune from such relief." Ball v. Famiglio , 726 F.3d 448 , 452 (3d

Cir. 2013) ; see also 28 U.S.C. § 1915(e)(2) (in forma pauperis actions) . The Court

must accept all factual allegations in a complaint as true and take them in the light most

favorable to a prose plaintiff. Phillips v. County of Allegheny, 515 F.3d 224 , 229 (3d

Cir. 2008).

       An action is frivolous if it "lacks an arguable basis either in law or in fact. "

Neitzke v. Williams , 490 U.S. 319, 325 (1989) . Under 28 U.S.C. § 1915(e)(2)(B)(i), a

court may dismiss a complaint as frivolous if it is "based on an indisputably meritless

legal theory" or a "clearly baseless" or "fantastic or delusional" factual scenario .

Neitzke , 490 U.S. at 327-28 ; Wilson v. Rackmi/1, 878 F.2d 772 , 774 (3d Cir. 1989).

       The legal standard for dismissing a complaint for failure to state a claim pursuant

to§ 1915(e)(2)(B)(ii) is identical to the legal standard used when ruling on Rule 12(b)(6)

motions. Tourscher v. McCullough , 184 F.3d 236, 240 (3d Cir. 1999).            However,

before dismissing a complaint or claims for failure to state a claim upon which relief may
be granted pursuant to the screening provisions of 28 U.S.C. § 1915, the Court must

grant Plaintiff leave to amend his complaint unless amendment would be inequitable or

futile . See Grayson v. Mayview State Hosp. , 293 F.3d 103, 114 (3d Cir. 2002) .

       Plaintiff proceeds prose and , therefore , his pleading is liberally construed and his

amended complaint, "however inartfully pleaded , must be held to less stringent

standards than formal pleadings drafted by lawyers."     Erickson v. Pardus, 551 U.S. 89 ,

94 (2007).   Under Rule 12(b)(6), a motion to dismiss may be granted only if, accepting

the well-pleaded allegations in the complaint as true and viewing them in the light most

favorable to the plaintiff, a court concludes that those allegations "could not raise a

claim of entitlement to relief. " Bell At/. Corp. v. Twombly, 550 U.S. 544 , 558 (2007) .

"Though 'detailed factual allegations' are not required , a complaint must do more than

simply provide 'labels and conclusions' or 'a formulaic recitation of the elements of a

cause of action ."' Davis v. Abington Mem 'I Hosp. , 765 F.3d 236 , 241 (3d Cir. 2014)

(quoting Twombly, 550 U.S. at 555) . In addition , a plaintiff must plead facts sufficient to

show that a claim has substantive plausibility. See Johnson v. City of Shelby, 574 U.S.

10 (2014) . A complaint may not be dismissed , however, for imperfect statements of

the legal theory supporting the claim asserted . See id. at 10.

       When reviewing the sufficiency of a complaint, a court should follow a three-step

process: (1) consider the elements necessary to state a claim ; (2) identify allegations

that are merely conclusions and therefore are not well-pleaded factual allegations; and

(3) accept any well-pleaded factual allegations as true and determine whether they

plausibly state a claim . See Connelly v. Lane Constr. Corp., 809 F.3d 780 , 787 (3d Cir.

2016) ; Williams v. BASF Catalysts LLC, 765 F.3d 306 , 315 (3d Cir. 2014).      Deciding
whether a claim is plausible will be a "context-specific task that requires the reviewing

court to draw on its judicial experience and common sense."          Id.

                                           DISCUSSION

       The matter will be dismissed for lack of jurisdiction .

       There are no federal claims.        See 28 U.S.C . § 1331 . The Complaint refers to a

serious medical need but there are no allegations that Defendant was deliberately

indifferent to that need . See Estelle v. Gamble , 429 U.S. 97 , 104 (1996) . At most,

Plaintiff disagrees with the treatment provided by Defendant but that does not rise to the

level of a constitutional violation.     Nor are allegations of negligence sufficient to

establish a constitutional violation .    White v. Napoleon, 897 F.2d 103, 108-09 (3d Cir.

1990); see also Daniels v. Williams , 474 U.S. 327, 332-34 (1986) (negligence is not

compensable as a constitutional deprivation) .

       There are no allegations that the parties are diverse , see 28 U.S .C. § 1332, and

the allegations state only Delaware addresses for both Plaintiff and Defendant.            In

addition , while Plaintiff attempts to raise claims under state law, the Complaint simply

does not provide sufficient facts to do so .

       Moreover, Plaintiff has not met Delaware's statutory requirements for raising a

medical negligence claim . See 18 Del. C. §§ 6801-6865 . When a party alleges

medical negligence, Delaware law requires the party to produce an affidavit of merit with

expert medical testimony detailing : (1) the applicable standard of care , (2) the alleged

deviation from that standard , and (3) the causal link between the deviation and the

alleged injury. Bonesmo v. Nemours Found. , 253 F. Supp . 2d 801 , 804 (D. Del. 2003)

(quoting Green v. Weiner, 766 A.2d 492 , 494-95 (Del. 2001 )) ; 18 Del. C. § 6853 .
       Finally, the allegations are conclusory, and the Court's experience and common

sense , lead it to recognize that the Complaint does not state a facially plausible claim

for relief. See Iqbal, 556 U.S. at 679 .

       As pied , the Complaint fails to allege any federal violations or state law claims .

Therefore, the Complaint will be dismissed for want of jurisdiction and for failure to state

a claim pursuant to 28 U.S.C. §1915(e)(2)(B)(ii) .

       Perhaps Plaintiff could cure his jurisdictional defects and adequately state claims

if given another opportunity. Therefore , he will be given leave to amend .

                                       CONCLUSION

       For the above reasons , the Court will dismiss the Complaint for lack of

jurisdiction and for failure to state a claim pursuant to 28 U.S.C. §1915(e)(2)(B)(ii).

Plaintiff will be given leave to amend .

       An appropriate order will be entered.
